DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches scheduling information for transmission opportunities to avoid contention on a shared channel, the prior art of record, either alone or in combination, fails to teach or suggest if a mini slot is the first slot, transmitting data otherwise monitor a prior mini slot which is part of the same time slot and transmit data if the shared channel is idle during the prior slot, otherwise refraining from transmitting during the transmission opportunity.  These limitations in combination with the other limitations of the independent claims are not taught or suggested in the art of record and thus deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pan et al. US 2021/0168759 teaches certain mini slots before the transmission resource are monitored before the paging, but lacks the teachings of checking prior mini slots for being idle or not which dictate transmission in the current mini slot, and lacks teachings of determining if the mini slot is the first slot.
Singh et al. US 2009/0323611 teaches determining for each mini slot prior to the selected slot, if the channel is busy; but this is for determining which contention period/mini-slot to select and not whether or not to transmit data/determine if the mini slot is the first slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419